COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00159-CV


NADER DARYAPAYMA A/K/A                                           APPELLANTS
NADER PAYMA AND 4 ANGELS,
INC.

                                       V.

MYUNG ‘MICHAEL’ PARK                                                APPELLEE


                                    ----------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-233401-08

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      The question presented is whether the trial court ran afoul of the one-

satisfaction rule by rendering judgment against both Appellant Nader

Daryapayma a/k/a Nader Payma and Appellant 4 Angels, Inc. for the full amount

of the single financial injury that Appellee Myung ‘Michael’ Park suffered after

      1
      See Tex. R. App. P. 47.4.
rendering separate default judgments in favor of Park and against Defendants

John Bogert and A-4 Supply & Parts, Inc. for the same damages. It did not. We

will affirm.

       According to Park’s third amended petition, Daryapayma is the sole officer

and director of 4 Angels, Inc., a Texas corporation, and Bogert is the president

and sole officer and director of A-4 Supply & Parts, Inc., also a Texas

corporation. At some point, Daryapayma approached Park about purchasing

“Dapper Cleaners,” a dry-cleaning business located in Tarrant County.

Daryapayma made “a host of representations” and one or more promises about

the business.

       In February 2008, Park executed a commercial contract for the acquisition

of the business. The agreement identified Park as the buyer, A-4 Supply & Parts

as the seller, Bogert as the “President” of A-4 Supply & Parts, and Daryapayma

as the “Seller’s Representative.” One of the agreement’s provisions provided

that Daryapayma had to “buy back” the business if Park was not satisfied with it

within six months after the closing, and an addendum required A-4 Supply &

Parts to return Park’s payment if a new lease contract was not in place within a

month after closing. Park paid $150,000 of the $190,000 total purchase price at

the closing and agreed to pay the remaining balance within six months. Park

alleged that the initial $150,000 payment was deposited into a business account

for 4 Angels but never transferred to A-4 Supply & Parts.



                                        2
      Park later sought a refund of the $150,000 payment because a new lease

was not obtained timely.      He also requested that Daryapayma buy back the

business, having learned that “various representations that had been made to

him in connection with the sale . . . were false.” Daryapayma, however, did not

buy back the business, and A-4 Supply & Parts did not return the $150,000.

      Park consequently sued Daryapayma, 4 Angels, Bogert, and A-4 Supply &

Parts to recover damages, punitive damages, additional damages, and attorneys’

fees resulting from the circumstances surrounding the acquisition of the

business.2 After Bogert and A-4 Supply & Parts failed to file answers, the trial

court granted default judgments against them. Each then-interlocutory default

judgment awarded Park $173,844.88 and stated that of that amount, $150,000

consisted of contract damages.

      Park’s suit against Daryapayma and 4 Angels eventually proceeded to

trial, and a jury returned a verdict in favor of Park and against Daryapayma on

Park’s claims for fraud, violation of the DTPA, and negligent misrepresentation

and a verdict in favor of Park and against 4 Angels for money had and received.

      2
      Park averred in part,

             Defendants set up A-4 Parts & Supply, Inc. as the “dummy”
      seller in the hope that Park would have little or no recourse under
      the Sale Agreement or Addendum. Defendants never had any
      intention to honor their promises or agreements to repurchase the
      business or refund the $150,000 payment if triggered. Defendants
      knew Park would ultimately uncover the lies and deception and so
      attempted to set up the sale with a “straw man” seller that would
      have no or insufficient assets to satisfy any judgment against it.

                                        3
The trial court’s final judgment awarded Park $150,000 against Daryapayma,

plus additional damages, attorneys’ fees, pre- and post-judgment interest, and

court costs.3 Against 4 Angels, the final judgment awarded Park $150,000, plus

attorneys’ fees, pre- and post-judgment interest, and court costs.4

      Appellants argue in their first issue that the trial court violated the one-

satisfaction rule by awarding Park actual or economic damages totaling

$600,000—$150,000 against Daryapayma, 4 Angels, Bogert, and A-4 Supply &

Parts each—when Park alleged that the defendants had caused him a single

financial injury, albeit through technically different acts, in the amount of only

$150,000. Appellants complain that Park already obtained judgments against

Bogert and A-4 Supply & Parts totaling $300,000 and that awarding him

judgments against Appellants for an additional $300,000 in damages gives him a

prohibited windfall.   Park responds that “until there is payment [i.e., some

satisfaction] the one-satisfaction rule is inapplicable and Appellants’ attempt at

credit is premature.” Park is correct.

      The one-satisfaction rule prohibits a plaintiff from obtaining more than one

recovery for the same injury. Tony Gullo Motors, I, L.P. v. Chapa, 212 S.W.3d
299, 303 (Tex. 2006). It applies when multiple defendants commit the same


      3
       Park elected to recover against Daryapayma under Park’s DTPA claim.
      4
       Bogert and A-4 Supply & Parts filed a notice of appeal from the trial
court’s final judgment but later moved to voluntarily dismiss the appeal, which
this court granted.

                                         4
acts, or when multiple defendants commit technically different acts that result in a

single injury. Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 390 (Tex. 2000)

(op. on reh’g).    If there is only one injury, even if it is based on several

overlapping and varied theories of liability, a plaintiff will only be permitted one

recovery. Buccaneer Homes of Ala., Inc. v. Pelis, 43 S.W.3d 586, 590 (Tex.

App.—Houston [1st Dist.] 2001, no pet.); see Foley v. Parlier, 68 S.W.3d 870,

883 (Tex. App.—Fort Worth 2002, no pet.) (“The prohibition against double

recovery is a corollary of the rule that a party is entitled to but one satisfaction for

the injuries sustained by him.”). What may not be immediately apparent from

these well-established standards, but what the caselaw has squarely concluded,

is that the one-satisfaction rule does not bar a trial court from rendering a

judgment against one party when another judgment rendered against a different

party for the same injury or damages has gone unsatisfied.

      It is well settled that an injured party may sue and proceed to judgment

against all joint tortfeasors together, or any number less than all, or each one

separately in successive suits; and that an unsatisfied judgment recovered

against one of them will not operate as a bar to an action against another;

provided however, the plaintiff may finally satisfy only one judgment. Krobar

Drilling, L.L.C. v. Ormiston, 426 S.W.3d 107, 112 (Tex. App.—Houston [1st Dist.]

2012, pet. denied). Indeed, “it is the satisfaction of a judgment, not the obtaining

of a judgment, that bars further suits.” Id. (emphasis in original); see T.L. James

& Co. v. Statham, 558 S.W.2d 865, 868 n.1, 869 (Tex. 1977) (observing that an

                                           5
unsatisfied judgment against one tortfeasor does not bar an action against

another and holding that the one-satisfaction rule prohibited plaintiff from

prosecuting a second suit against different wrongdoers because defendants in

first suit had satisfied judgment); Burchfield v. Prosperity Bank, 408 S.W.3d 542,

548‒49 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (holding that one-

satisfaction and double-recovery rules were inapplicable to judgment obtained by

bank against guarantor for deficiency on note because default judgment

rendered against other guarantor had gone uncollected); Ally v. Bank & Trust of

Bryan/College Station, No. 10-11-00080-CV, 2012 WL 662324, at *11 (Tex.

App.—Waco Feb. 29, 2012, no pet.) (mem. op) (holding that summary-judgment

order against appellant did not give appellee double recovery because no

amount of agreed judgment obtained against co-defendant for full amount owed

on note had been paid); see also Shriro Corp. v. Ward, 570 S.W.2d 395, 397

(Tex. 1978) (citing T.L. James & Co. and stating that “this is not a case in which

the settlement or judgment in one suit is paid in an amount which equals or

exceeds one’s damages, in which instance the satisfaction doctrine will bar a

second suit.” (emphasis added)).

      There is no evidence that any part of the default judgments rendered

against Bogert and A-4 Supply & Parts has been paid, nor do Appellants even

argue as much.5 See Woods v. William M. Mercer, Inc., 769 S.W.2d 515, 517


      Appellants filed a partial reporter’s record that contains only the
      5

proceedings for their motion for a directed verdict and the charge conference.

                                        6
(Tex. 1988) (explaining that party asserting affirmative defense bears the burden

to plead, prove, and secure findings on the defense).       In the absence of any

actual payment or satisfaction, the mere existence of the default judgments was

no bar to the final judgments rendered against both Daryapayma and 4 Angels.6

See Burchfield, 408 S.W.3d at 548‒49; Krobar Drilling, 426 S.W.3d at 112; Ally,

2012 WL 662324, at *11; see also T.L. James & Co., 558 S.W.2d at 868‒69.

      Appellants fear that the multiple judgments entitle Park to a windfall, but

their concern is unfounded. See Nielsen v. Ford Motor Co., 612 S.W.2d 209,

211 (Tex. Civ. App.—San Antonio 1980, writ ref’d n.r.e.) (“There can be no doubt

that where a plaintiff obtains a judgment against one of several joint tort-feasors

and accepts satisfaction of such judgment, all other joint tort-feasors are thereby

released.”); Gentry v. McKnight Constr. Co., 449 S.W.2d 287, 288 (Tex. Civ.

App.—Texarkana 1969, writ ref’d n.r.e.) (citing Restatement Law of Judgments

for the proposition that “‘[t]he discharge or satisfaction of the judgment against

one of several persons each of whom is liable for a tort, breach of contract, or

other breach of duty, discharges each of the others from liability therefor’”); Hunt

v. Ziegler, 271 S.W. 936, 938 (Tex. Civ. App.—San Antonio 1925) (“It is a

universal rule that where there has been a judgment against one of two or more



      6
       Appellants complain that Park did not plead joint and several liability, but
insofar as he was required to do so, the matter was waived because the record
does not indicate that Appellants raised it in the trial court. See Tex. R. Civ. P.
90.

                                         7
joint tort-feasors, followed by an acceptance of satisfaction, all other tortfeasors

are thereby released . . . .”), aff’d, 280 S.W. 546 (Tex. 1926).

      The trial court did not violate the one-satisfaction rule in rendering

judgment against Appellants. We overrule their first issue.

      Appellants argue in their second and third issues that the trial court

reversibly erred by denying their motion for a directed verdict and by awarding

Park $75,000 in additional damages against Daryapayma.               Both issues are

expressly premised upon the same argument that Appellants raised in their first

issue. Having overruled Appellants’ first issue, we also overrule their second and

third issues.

      Having overruled Appellants’ three issues, we affirm the trial court’s

judgment.




                                                    /s/ Bill Meier
                                                    BILL MEIER
                                                    JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: November 3, 2016




                                          8